Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/03/2022.  As directed by the amendment claims 2-5, 14-15 & 17 are canceled, claims 1, 6-7, 13, 16 & 18-19 are amended, claims 9-12 were previously withdrawn and claims 21-23 are newly added. Claims 1, 6-8, 13, 16 and 18-23 are currently pending.
EXAMINER’S AMENDMENT
Applicant’s representative Nathan Smith was called for an interview on 08/02/2022 to discuss some possible Examiner's amendments as follows: 
Amend independent claims 1, 13 and 19 with some additional limitations from the current spec and from some dependent claims, also cancel claims 11 and 12. Applicant agreed with the proposal, however decided to draft the amendment to the claims.
A copy of the Examiner’s amendment is attached with this office action for reference, the name of the attached file is: 
AUR6102USNP1_Proposed Examiner's Amendment.pdf. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Election/Restrictions
Claim-1 is allowable. Claims 9 and 10 were previously withdrawn from consideration as a result of a restriction requirement, however they require all the limitations of an allowable claim. 
Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on 02/03/2022, is hereby withdrawn and claims 9 and 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 6-10, 13, 16 and  are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record (US 2020/0129222 A1) by  discloses a multi-functional medical instrument having a shaft, and an end effector. Wherein the end-effector comprises a first jaw and a second jaw, both of them have pads.
 Stringham further discloses one of the pad is configured to generate heat to perform sealing or cutting without any blade, wherein that pad has a ferromagnetically coated conductive line forming a loop substantially around it. 
However Stringham does not disclose or suggest the other pad has a similar  conductive line forming a loop around that pad for generating heat. 
Stringham also does not suggest the ferromagnetic coating is positioned intermittently on the conductive line.
Other prior arts of records also do not teach or suggest those limitations, for those reasons the claims are deemed to be allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
(US 20020062123 A by McClurken et al. discloses a surgical device and method for treating tissue, the device provides energy and the fluid to the tissue and a control mechanism which changes a flow rate of fluid provided from the surgical device and changes a rate of energy provided from the surgical device. 
(US 20110282339 A1) by Weizman et al. discloses a surgical instrument can be configured to apply energy to tissue in order to treat the tissue, wherein heat cause one or more hemostatic seals to form within the tissue or between tissues.
(US 20140005681 A1) by Gee et al. discloses an ultrasonic surgical device comprises a proximally-positioned ultrasonic transducer and an instrument coupled to the ultrasonic transducer having a distally-mounted end effector comprising an ultrasonic blade to cut and seal tissue.
(US 20170258513 A1) by LAU et al. discloses a surgical apparatus, which includes an elongated shaft having a pair of relatively movable jaws at a distal end thereof. A first heating element on one of the jaws is adapted to heat up to a first temperature and form a welded region within the tissue, while a second heating element on one of the jaws is adapted to heat up to a second temperature and sever the tissue. 
(US 20150265347 A1) by Yates et al. discloses an electrosurgical instrument may comprise an instrument having a distally-mounted end effector. Electrical current is introduced into the tissue from the end effector and heat is generated by the current flow through the tissue may form hemostatic seals within the tissue and/or between tissues and thus may be particularly useful for sealing blood vessels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792